Citation Nr: 1038945	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  00-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a chronic arthritis 
disorder, to include lumbar spondylosis, to include as secondary 
to service-connected Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 
1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office (RO) 
which continued the denial to service connection for disc disease 
of the lumbar spine, claimed as secondary to the service-
connected Reiter's syndrome, based on a lack of new and material 
evidence. 

By was of history this case was originally before the Board in 
August 1999 when the issue of service connection for disc disease 
of the lumbar spine secondary to service-connected Reiter's 
syndrome was reopened and denied on the merits.  The Board also 
remanded what it viewed as an outstanding claim of service 
connection for arthritis as secondary to Reiter's syndrome.  

In January 2007, the Veteran was afforded a videoconference 
before the undersigned Acting Veteran's Law Judge. A copy of that 
transcript is of record.

The issue of entitlement to service connection for a chronic 
arthritis disorder to include lumbar spondylosis was before the 
Board in April 2007.  The issue was remanded to obtain relevant 
medical records and obtain a VA examination for the Veteran.  The 
case was returned to the Board in April 2009 when it was remanded 
again for a new VA examination.  The case is now ready to be 
adjudicated.  


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence 
shows that the Veteran's degenerative disc disease of the 
lumbosacral spine resulted from his service-connected Reiter's 
syndrome.



CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine is a result of 
service-connected Reiter's syndrome.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with is 
not warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the Veteran in the development of 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  In 
light of the determination reached in this case, no prejudice 
will result to the Veteran by the Board's consideration of this 
appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

II.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during service or, 
if preexisting active service, was aggravated therein. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic disability in service or during an 
applicable presumptive period and still has such disability.  
Such evidence must be medical unless it relates to a disability 
as to which, under the United States Court of Appeals for 
Veterans Claims' (Court's) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a disability noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be established on a secondary basis 
for a disability that is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder is 
also compensable under 38 C.F.R. § 3.310)).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107. 

III.  Analysis 

The Veteran seeks service connection for a chronic arthritis 
disorder, to include lumbar spondylosis, as secondary to his 
service-connected Reiter's syndrome.  The Veteran has a current 
diagnosis of degenerative disc disease of the lumbosacral spine.  
A review of the Veteran's service treatment records does not show 
any complaints regarding back pain or injury while the Veteran 
was in service.  The Veteran's separation examination dated in 
March 1982 shows no back problems or arthritis.

The first evidence of back pain was documented in 1984, when the 
Veteran reported severe lower back pain.  

The Veteran was afforded a VA examination in June 1984.  The 
examiner noted that the Veteran's Reiter's syndrome began in 
October 1982 and provided a diagnosis of Reiter's syndrome with 
involvement of the lumbar spine.  In a rating decision dated in 
August 1983, service connection for Reiter's syndrome was granted 
based on the fact that it was an arthritic disease. 

In 1986, a diagnosis of lumbosacral arthritis with limited motion 
was provided.  

The Veteran was afforded a VA examination in November 1996 and 
the case file was reviewed.  The examiner diagnosed residual 
postoperative degenerative disc disease of the lumbar spine. 

The Veteran was afforded a VA examination in August 1997 and the 
case file was reviewed.  The examiner noted marked tenderness of 
the paraspinous muscles.  The examiner stated that in order to 
render an opinion he consulted several medical sources on 
Reiter's syndrome and lumbar spondylosis.  The examiner stated 
that none of the references or sources drew an association 
between degenerative spondylosis and Reiter's syndrome.  The 
examiner concluded that the degenerative changes in the Veteran's 
lumbosacral spine were the result of disc disease per se. 

The Veteran was afforded a VA examination in January 2001 and the 
examiner had the opportunity to review the Veteran's case file.  
The examiner noted that the Veteran had degenerative disc disease 
since approximately 1992.  The Veteran had two surgeries, one in 
1992 and one in 1993.  The examiner diagnosed postoperative 
degenerative disc disease with an unknown etiology. 

In March 2004 the Veteran visited an arthritis clinic and 
reported low back pain.  A diagnosis of degenerative arthritis of 
the lumbosacral spine was provided. 

A medical opinion was requested in July 2009 and the examiner was 
asked to comment on the likelihood that chronic arthritis had its 
onset during active service or increased in severity due to the 
service-connected Reiter's syndrome.  The examiner stated that 
the diagnosis of Reiter's syndrome dated back to November 1982.  
He stated that there was less documentation of active 
inflammatory arthritis over the past 10 years; however, 
intermittent arthritis related to Reiter's syndrome could be 
completely silent between episodes.  The examiner also noted that 
there was no radiologic evidence of sacroiliitis or spondylitis 
of the spine that would suggest a chronic diagnosis.  The 
examiner stated that there was evidence of degenerative arthritis 
involving the spine which was likely contributing to the 
Veteran's low back pain.  He also stated that there was well 
documented arthritis of the lumbosacral spine dating back to 
1987.  He concluded that it was as likely as not that the 
Reiter's syndrome contributed in part to the lumbosacral 
arthritis symptoms.   The examiner added that due to a lack of 
findings for spondyloarthitis it was hard to be more certain.  
The Board notes here that absolute certainty is not required.  
The standard of proof "at least as likely as not" means that the 
weight of the medical evidence both for and against the causation 
is so evenly divided that it is as medically sound to find in 
favor of causation as it is to find against causation.  Gilbert, 
supra.  

The Veteran received a VA examination in November 2009 and the 
examiner did not have access to the Veteran's case file.  The 
examiner noted significant degenerative change of the lumbar 
spine and disc protrusion at L5-S1.  The examiner also noted 
slight scoliosis.  

In July 2010 a physician's assistant stated that the Veteran had 
several disorders related to his Reiter's syndrome, two of which 
were degenerative disc disease and cervical spine arthritis.  

The Veteran also provided additional information from the 
internet regarding Reiter's syndrome.  The article stated that 
arthritis often develops within the first few weeks of the 
syndrome.  

It is the responsibility of the Board to weigh the evidence, and 
determine where to give credit and where to withhold the same, 
and in so doing, the Board may accept one medical opinion and 
reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.  The Board is 
also aware of the charge that when the evidence is in equipoise 
the Veteran prevails.  38 U.S.C.A. § 5107; Gilbert, supra.  As 
the record contains both positive and negative opinions regarding 
whether the Veteran's current chronic degenerative disc disorder 
of the lumbosacral spine is related to his service-connected 
Reiter's syndrome, the Board has weighed the evidence and 
determined that the evidence is in equipoise, and thus in the 
Veteran's favor.  

The Board initially notes the negative nexus opinions by the VA 
examiners.  The examiner in 1997 stated that after reviewing the 
evidence and medical journals he did not see a link between the 
Veteran's Reiter's syndrome and lumbar spondylosis.  The examiner 
also stated that the degenerative disc disease of the Veteran's 
lumbosacral spine was the result of disc disease per se and not 
caused by Reiter's syndrome.  The VA examiner in 2001 noted 
degenerative disc disease with an unknown etiology.  

The record also contains several positive nexus opinions.  The 
evidence of record contains two separate medical opinions 
attributing the Veteran's lumbosacral degenerative disc disease 
to his service-connected Reiter's syndrome.  The June 1984 
examiner noted Reiter's syndrome with involvement of the lumbar 
spine.  The July 2009 VA examiner stated that it was at least as 
likely as not that the Reiter's syndrome contributed in part to 
the Veteran's lumbosacral arthritis symptoms.  While the examiner 
stated that he could not state with total certainty on this 
matter, the standard of proof does not require total certainty.  
A physician's assistant also stated that the Veteran's 
degenerative disc disease of the spine was related to his 
Reiter's syndrome.  Therefore, as the evidence is in relative 
equipoise, the Veteran is afforded the benefit of the doubt and 
granted service connection for degenerative disc disease of the 
lumbosacral spine as secondary to service-connected Reiter's 
syndrome.  38 C.F.R. § 3.310.  The Board notes that as a 
diagnosis of spondylosis has not been confirmed, the issue of 
service connection has been rephrased in the Order.  


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine, to include as secondary to service-connected 
Reiter's syndrome, is granted.  




____________________________________________
C. KEDEM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


